DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 05/02/2022.
The amendments filed on 05/02/2022 have been entered. Accordingly claims 1-6 remain pending. Claims 2 and 4-6 are presently amended.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 05/02/2022 is acknowledged.
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/02/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2, 3, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heinrich et al. (WO 2015/011591 A1, filed July 9, 2014, citations in this action correspond to corresponding US 2016/0150966, hereinafter “Heinrich”).
Regarding claims 2 and 6, Heinrich discloses a computer implemented method (and corresponding non-transitory computer-readable program storage medium) for tracking at least a part of a surface of a patient's body (“a method of monitoring movement of a subject includes continuously receiving video of the subject in normal and darkened room conditions [...] Body parts of the subject [...]” [0007]; also see [0028], [0035]), comprising:
measuring, by one or more processors (“one or more processors 30 such as the processor of a computer or workstation 32” [0028; Fig. 1 and corresponding description), at a first point in time (“The camera continuously stream images of the subject” [0027]), first locations of a plurality of points on the surface of the patient's body by acquiring at least two two- dimensional image datasets (see two cameras 14 in Fig. 1 and corresponding description; also see “A single camera images a subject which includes 2-dimensional (2-D) measurements or two or more cameras can image a subject for 3-dimensional (3-D) measurements.” [0027]; also see Fig. 1 and corresponding description), 
wherein each two-dimensional image dataset represents a thermographic two- dimensional image of at least the part of the surface of the patient's body which comprises the plurality of points (“at least one camera 14 such as a video camera, a thermal camera, a near infrared camera, e.g. nightvision, or a combination thereof.” [0027]), and 
wherein the two-dimensional thermographic images are taken from different and known viewing directions (see two cameras 14 in Fig. 1 and corresponding description; also see “different camera angles” [0033], [0042]); 
assigning, by the one or more processors, a descriptor to at least one of the points on the surface of the patient's body (“The difference image can be based on intensity and/or other image values such as color, contrast, etc.” [0036]), the descriptor for each of the at least one point including a calculated value from properties of the at least one point and also properties of further points in a vicinity of the at least one point (“clusters of pixels” [0036]; also see “The assignment can include the subject or one or more third parties. For example, a cluster in close proximity to the chest and of a predetermined size and minimal distance change from image to image can be representative of a head of the subject and the assignment is the subject.” [0038]); 
determining, by the one or more processors, using at least the assigned descriptors for the plurality of points on the surface of the patient's body, pixels in the two-dimensional image datasets which show said plurality of points on the surface of the patient's body (“The areas or regions of difference form clusters of pixels in 2-D or voxels in 3-D.” [0036]); and 
calculating, by the one or more processors, a spatial location of the plurality of points from the corresponding locations of the determined pixels in the two-dimensional image datasets and the viewing directions of the two-dimensional thermographic images (“a method of identifying the subject in a video feed based on a difference signal is flowcharted. In a step 80, absolute difference images are computed between the current image and the reference image. The difference images include adjustments for camera angle, bed back rest tilt, different patient lying positions, and the presence or absence of a covering of body parts. In a decision step 82, the presence of small repetitive motion, e.g. the patient is breathing and lying still is determined based on the difference images. If the motion cluster is small, then in a step 84, a difference signal is computed based on the difference images to temporally and spatially to identify a cluster which pulsates. The pulsating motion cluster represents respiratory motion. In a step 86, the chest/upper arm area or trunk is segmented.” [0042]); 
measuring, by the one or more processors, at a second point in time which is later than the first point in time, second locations of the plurality of points in the same manner as the first locations (“a current image and a plurality of reference images in a temporal neighborhood of the received video of the subject” [0007]); and 
calculating, by the one or more processors, a movement of at least the part of the surface of the body from the difference between the first locations and the second locations (“Clusters of motion of the subject are identified based on constructed absolute difference images between a current image and a plurality of reference images in a temporal neighborhood of the received video of the subject. Body parts of the subject are segmented based on the identified clusters of subject motion.” [0007]; also see [0031], [0038], [0041], [0044]).
	Regarding claim 3, Heinrich further discloses further comprising discarding, by the one or more processors, at least one of the plurality of points which have spatial locations outside a predefined spatial range (“In a step 66, the clusters are assigned and recorded. The assignment can include the subject or one or more third parties. For example, a cluster in close proximity to the chest and of a predetermined size and minimal distance change from image to image can be representative of a head of the subject and the assignment is the subject. In another example, a cluster which appears from the outer edge of the video image or a predetermined distance from the respiratory cluster can be representative of a third party and the assignment is a third party. Recording the cluster position and movement provides additional information for each additional movement of the cluster.” [0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich as applied to claim 2 above and in view of Neff et al. (US 2014/0267758, September 18, 2014, applicant submitted prior art via the IDS, hereinafter “Neff”).
Regarding claim 4, Heinrich discloses the limitations of claim 2 as stated above. Heinrich also further discloses further comprising filtering, by the one or more processors, the two-dimensional image datasets (“The images can be filtered.” [0036]). Heinrich fails to disclose [...] in order to discard pixels which represent wavelengths outside a predefined wavelength range.
However, teaches, in the same field of endeavor, calculating filtering [...] in order to discard pixels which represent wavelengths outside a predefined wavelength range (“At 388, a histogram of gray level pixel values is calculated. At 390, if the calculated histogram is bimodal, then the procedure continues to 392. If the histogram is not bimodal, then the procedure begins anew at 380. At 392, the valley between the two modes of the bimodal histogram is found, and the value of the valley is set as a threshold T. At 394, the threshold T is applied to binarize the image.” [0036]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Heinrich with [...] in order to discard pixels which represent wavelengths outside a predefined wavelength range as taught by Neff in order to select only strong edges that belong to the contour of a person’s body ([0035] of Neff).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich as applied to claim 2 above and in view of  Amico et al. (Amico et al., “Volatile Compounds Detection by IR Acousto-Optic Detectors” J. Byrnes, Unexploded Ordnance Detection and Mitigation (2009) pgs. 21-22, hereinafter “Amico”).
Regarding claim 5, Heinrich discloses the limitations of claim 2 as stated above. Although Heinrich discloses thermal imaging, as stated above, Heinrich fails to explicitly disclose wherein the two- dimensional thermographic images represent wavelengths between 8 m and 14 m.
However, Amico teaches, in an analogous infrared field of endeavor, that long-wavelength infrared which encompasses wavelengths of 8-15 m is commonly referred to as the thermal imaging region (pg. 22, 4th bullet point from the top).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the claimed invention of Heinrich with wherein the two- dimensional thermographic images represent wavelengths between 8 m and 14 m as taught by Amico in order to obtain an image based on thermal emission without requiring any external light source (pg. 22, 4th bullet point from the top of Amino). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793